DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 
Allowable Subject Matter
2. 	Claims 15-16, 20-24 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Pipper et al. (US Patent 5,030,709 A listed on the IDS dated 12/26/2019)

Claim Analysis
4.	Summary of Claim 15:
A method of preparing a semi-aromatic polyamide 6 copolymer for use in manufacturing a finished article via melt processing, the method comprising the steps of: 

polymerizing tetramethylene diamine, terephthalic acid, and caprolactum monomers at a temperature of 200 C to 240 C in the presence of water to form a prepolymer, flashing water from the reaction mixture; heating the reaction mixture at a temperature of 235 C to 250 C, and

solid state polymerizing the prepolymer to form a semi-automatic polyamide 6 copolymer having a second heat melting point temperature between 260°C and 315°C as determined by Differential Scanning Calorimetry (DSC) according to ASTM D3418;

and a weight average molecular weight (Mw), as determined by Gel Permeation Chromatography (GPC), between 15,000 Daltons and 30,000 Daltons,

wherein the semi-aromatic polyamide 6 copolymer contains between 25 and 70 wt% of caprolactum monomers, based on the total weight of the semi-aromatic polyamide 6 copolymer.

 

Pipper et al. teach methods of preparing copolyamides and a solid state polymerization of forming the copolyamides (col. 5 lines 7-50) comprising component (A) 1,4-diamino butane (which corresponds to the tetramethylene diamine) and an equimolar amount of a dicarboxylic acid such as terephthalic acid (col. 2 lines 24-35), and component (B) caprolactum (col. 2 lines 24-41 and Table 1, Example 4). Pipper et al. teach the melt point as determined by DSC to be 220 °C (Table 1, col. 6 line 28). Pipper et al. teach the copolymer is further processed until a high molecular weight is obtained (col. 4 line 56). Pipper et al. teach the copolyamides are suitable for the production of moldings by injection molding or extrusion (col. 4 line 68 – col. 5 line 1). Pipper et al. teach the concentrated solution having a temperature of 94 C (col. 5 line 7), wherein the water is rapidly vaporized (col. 5 line 17) wherein the mixture emerges at a temperature of 305 C (col. 5 line 22). 
Pipper et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the step of polymerizing tetramethylene diamine, terephthalic acid, and caprolactum monomers at a temperature of 200 °C to 240 °C to form a prepolymer, and are further silent on the particular temperature of 235 to 250 °C for the reaction mixture. Rather, Pipper et al. teach a polymerization temperature of 260 to 330°C, an optimized range of 280-310 °C and a preferred embodiment of 308 °C thereby teaching away from the claimed range of 200 °C to 240 °C. Pipper et al. are further silent on the semi aromatic polyamide 6 copolymer having the claimed molecular weight range of 15,000 Daltons to 30,000 Daltons. Pipper et al. are further silent on the semi-aromatic 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763